--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TherapeuticsMD, Inc. 8-K [txmd-8k_123112.htm]
 
Exhibit 10.0
 
MULTIPLE ADVANCE
REVOLVING CREDIT NOTE
 

U.S. $10,000,000.00  January 31, 2013    Boca Raton, Florida

 
FOR VALUE RECEIVED, TherapeuticsMD, Inc., a Nevada corporation ("Borrower"),
hereby promises to pay to the order of Plato & Associates, LLC, a Missouri
limited liability company ("Lender"), at the office of Lender located at 13650
Fiddlesticks Blvd., Suite 202, Ft. Myers, FL  33912, the principal amount of
$10,000,000.00, or such lesser principal amount as from time to time shall be
outstanding hereunder, as reflected in the books and records of Lender, together
with interest on the principal balance from time to time outstanding hereunder,
from (and including) the date of disbursement until (but not including) the date
of payment, at a per annum rate equal to the Stated Interest Rate specified
below or, to the extent applicable, the Default Interest Rate specified below,
in accordance with the following terms and conditions:
 
1.   Contracted Rate of Interest.  The contracted rate of interest on the
indebtedness evidenced hereby, without limitation, shall consist of the
following:
 
(a)   The Stated Interest Rate (as hereinafter defined), as from time to time in
effect, calculated daily on the basis of actual days elapsed over a 365-day
year, applied to the principal balance from time to time outstanding hereunder;
 
(b)   The Default Interest Rate (as hereinafter defined), as from time to time
in effect, calculated daily on the basis of actual days elapsed over a 365-day
year, applied to the principal balance from time to time outstanding hereunder;
and
 
(c)   All Additional Sums (as hereinafter defined), if any.
 
Borrower agrees to pay an effective contracted rate of interest which is the sum
of the Stated Interest Rate referred to in Subsection 1(a) above, plus any
additional rate of interest resulting from the application of the Default
Interest Rate referred to in Subsection 1(b) above.
 
2.   Stated Interest Rate.  Except as provided in Section 3 below, the principal
balance outstanding hereunder from time to time shall bear interest at the
Stated Interest Rate.  The Stated Interest Rate shall be 6% per annum.
 
3.   Default Interest Rate.  The Default Interest Rate shall be a per annum rate
equal to the Stated Interest Rate plus eight percentage points.  The principal
balance outstanding hereunder from time to time shall bear interest at the
Default Interest Rate from the date of the occurrence of an Event of Default (as
hereinafter defined) hereunder until the earlier of: (a) the date on which the
principal balance outstanding hereunder, together with all accrued interest and
other amounts payable hereunder, are paid in full; or (b) the date on which such
Event of Default is timely cured in a manner satisfactory to Lender.
 
4.   Principal Balance.  The principal balance outstanding hereunder at any time
shall be the total amount of advances made hereunder by Lender, less the total
amount of payments of principal hereon, as reflected in the books and records of
Lender with respect to the indebtedness evidenced hereby.  The principal balance
outstanding hereunder at any time shall not exceed the principal amount first
set forth above.
 
 
 

--------------------------------------------------------------------------------

 
5.   Revolving Credit; No Commitment.  Lender may make advances to Borrower from
time to time hereunder, which advances will be of a revolving nature and may be
made, repaid, and made from time to time.  Borrower and Lender contemplate a
series of discretionary advances as provided herein even if the principal
balance outstanding hereunder has previously been reduced to zero.
 
6.   Requests for Advances.  Advances hereunder shall be deemed to be made to or
for the benefit of Borrower and may be made by Lender from time to time upon the
written request of the Chief Executive Officer or Chief Financial Officer of the
Borrower.
 
7.   Payments.  This Note shall be payable as follows:


(a)   Interest.  Accrued and unpaid interest at the Stated Interest Rate or, to
the extent applicable, the Default Interest Rate, shall be payable on the tenth
day following the end of each calendar quarter in which any interest is accrued
and unpaid, commencing on April 10, 2013.


(b)   Principal.  The principal balance outstanding hereunder, together with all
accrued interest and other amounts payable hereunder, if not sooner paid as
provided herein, shall be due and payable on February 24, 2014.
 
8.   Application of Payments.  Payments received by Lender with respect to the
indebtedness evidenced hereby shall be applied in such order and manner as
Lender in its sole and absolute discretion may elect.  Unless otherwise elected
by Lender, all such payments shall first be applied to accrued and unpaid
interest at the Stated Interest Rate and, to the extent applicable, the Default
Interest Rate, next to the principal balance then outstanding hereunder, and the
remainder to any additional sums or other costs or added charges provided for
herein.  Payments hereunder shall be made at the address for Lender first set
forth above or at such other address as Lender may specify to Borrower in
writing.
 
9.   Prepayments.  Payments of principal hereof may be made at any time, or from
time to time, in whole or in part, without penalty, provided that all interest
and other charges accrued to the date of prepayment are also paid in
full.  Notwithstanding any prepayment of principal hereof: (a) there will be no
change in the due date or scheduled interest payments due hereunder unless
Lender, in its sole and absolute discretion, agrees in writing to such change;
and (b) Borrower’s obligations hereunder shall continue in effect, and this Note
shall remain outstanding, unless and until (i) the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full, and (ii) thereafter, upon Borrower’s request,
Lender delivers to Borrower the original executed copy of this Note, marked
"Cancelled."
 
10.           Issuance of Warrant.  Simultaneously with the execution of this
Note, Borrower shall deliver to Lender, and/or its assigns, a Common Stock
Purchase Warrant(s) ("Warrant(s)"), substantially in the form attached hereto as
Exhibit A, providing Lender, and/or its assigns, with the right to purchase
1,250,000 fully paid and non-assessable shares of common stock of the Borrower
(the "Warrant Shares") at an exercise price of $3.20 per share.
 
11.           Events of Default; Acceleration.  The occurrence of any one or
more of the following events shall constitute an "Event of Default" hereunder,
and upon such Event of Default, the entire principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, at the election of Lender, shall become immediately due and payable,
without any notice to Borrower:
 
(a)   Nonpayment of principal, interest or other amounts when the same shall
become due and payable hereunder;
 
 
 

--------------------------------------------------------------------------------

 
(b)   The failure of Borrower to comply with any provision of this Note;
 
(c)   The failure of Borrower to comply with any provision of any document,
instrument or agreement executed in connection with the indebtedness evidenced
hereby;
 
(d)   The calling of a meeting of the creditors of Borrower or any other person
or entity who is or may become liable hereunder;
 
(e)   The making by Borrower or any other person or entity who is or may become
liable hereunder of an assignment for the benefit of its creditors;
 
(f)   The appointment of (or application for appointment of) a receiver of
Borrower or any other person or entity who is or may become liable hereunder, or
the involuntary filing against or voluntary filing by Borrower, or any other
person or entity who is or may become liable hereunder, of a petition or
application for relief under federal bankruptcy law or any similar state or
federal law, or the issuance of any writ of garnishment, execution or attachment
for service with respect to Borrower or any person or entity who is or may
become liable hereunder, or any property of Borrower or property of any person
or entity who is or may become liable hereunder;
 
(g)   Borrower transfers any right or obligation under this Note without
Lender’s prior written consent; or
 
(h)   Any statement, representation or warranty contained herein shall be false.
 
10.   Security.  Borrower’s obligations under this Note are secured by the
Collateral described in that certain Security Agreement dated June 19, 2012
between the Borrower and Lender.
 
11.   Additional Sums.  All fees, charges, goods, things in action or any other
sums or things of value, other than the interest resulting from the Stated
Interest Rate and the Default Interest Rate, as applicable, paid or payable by
Borrower (collectively, the "Additional Sums"), whether pursuant to this Note or
any other document or instrument in any way pertaining to this lending
transaction, or otherwise with respect to this lending transaction, that, under
the laws of the State of Florida, may be deemed to be interest with respect to
this lending transaction, for the purpose of any laws of the State of Florida
that may limit the maximum amount of interest to be charged with respect to this
lending transaction, shall be payable by Borrower as, and shall be deemed to be,
additional interest, and for such purposes only, the agreed upon and "contracted
rate of interest" of this lending transaction shall be deemed to be increased by
the rate of interest resulting from the Additional Sums.  Borrower understands
and believes that this lending transaction complies with the usury laws of the
State of Florida; however, if any interest or other charges in connection with
this lending transaction are ever determined to exceed the maximum amount
permitted by law, then Borrower agrees that: (a) the amount of interest or
charges payable pursuant to this lending transaction shall be reduced to the
maximum amount permitted by law; and (b) any excess amount previously collected
from Borrower in connection with this lending transaction that exceeded the
maximum amount permitted by law, will be credited against the principal balance
then outstanding hereunder.  If the outstanding principal balance hereunder has
been paid in full, the excess amount paid will be refunded to Borrower.
 
12.   Waivers.  Except as set forth in this Note, to the extent permitted by
applicable law, Borrower, and each person who is or may become liable hereunder,
severally waive and agree not to assert:  (a) any homestead or exemption rights;
(b) demand, diligence, grace, presentment for payment, protest, notice of
nonpayment, nonperformance, extension, dishonor, maturity, protest and default;
and (c) recourse to guaranty or suretyship defenses (including, without
limitation, the right to require the Lender to bring an action on this
Note).  Lender may extend the time for payment of or renew this Note, release
collateral as security for the indebtedness evidenced hereby or release any
party from liability hereunder, and any such extension, renewal, release or
other indulgence shall not alter or diminish the liability of Borrower or any
other person or entity who is or may become liable on this Note except to the
extent expressly set forth in a writing evidencing or constituting such
extension, renewal, release or other indulgence.
 
 
 

--------------------------------------------------------------------------------

 
13.   Costs of Collection.  Borrower agrees to pay all costs of collection,
including, without limitation, attorneys’ fees, whether or not suit is filed,
and all costs of suit and preparation for suit (whether at trial or appellate
level), in the event any payment of principal, interest or other amount is not
paid when due, or in case it becomes necessary to protect the collateral which
is security for the indebtedness evidenced hereby, or to exercise any other
right or remedy hereunder, or in the event Lender is made party to any
litigation because of the existence of the indebtedness evidenced hereby, or if
at any time Lender should incur any attorneys' fees in any proceeding under any
federal bankruptcy law (or any similar state or federal law) in connection with
the indebtedness evidenced hereby.  In the event of any court proceeding,
attorneys' fees shall be set by the court and not by the jury and shall be
included in any judgment obtained by Lender.
 
14.   No Waiver by Lender.  No delay or failure of Lender in exercising any
right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.
 
15.   Governing Law.  This Note shall be construed in accordance with and
governed by the laws of the State of Florida, without regard to the choice of
law rules of the State of Florida.
 
16.   Jurisdiction and Venue.  Borrower hereby expressly agrees that in the
event any actions or other legal proceedings are initiated by or against
Borrower or Lender involving any alleged breach or failure by any party to pay,
perform or observe any sums, obligations or covenants to be paid, performed or
observed by it under this Note, or involving any other claims or allegations
arising out of the transactions evidenced or contemplated by this Note,
regardless of whether such actions or proceedings shall be for damages, specific
performance or declaratory relief or otherwise, such actions, in the sole and
absolute discretion of Lender, may be required to be brought in Palm Beach
County, Florida; and Borrower hereby submits to the jurisdiction of the State of
Florida for such purposes and agrees that the venue of such actions or
proceedings shall properly lie in Palm Beach County, Florida; and Borrower
hereby waives any and all defenses in such jurisdiction and venue.
 
17.   Joint and Several Liability.  If Borrower is comprised of more than one
person or entity, the obligations of each of the persons or entities of which
Borrower is comprised shall be joint and several.
 
18.   Time of Essence.  Time is of the essence of this Note and each and every
provision hereof.
 
19.   Conflicts; Inconsistency.  In the event of any conflict or inconsistency
between the provisions of this Note and the provisions of any document,
instrument or agreement executed in connection with the indebtedness evidenced
hereby, the provisions of this Note shall govern and control to the extent
necessary to resolve such conflict or inconsistency.
 
20.   Amendments.  No amendment, modification, change, waiver, release or
discharge hereof and hereunder shall be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.
 
 
 

--------------------------------------------------------------------------------

 
21.   Severability.  If any provision hereof is invalid or unenforceable, the
other provisions hereof shall remain in full force and effect and shall be
liberally construed in favor of Lender in order to effectuate the other
provisions hereof.
 
22.   Binding Nature.  The provisions of this Note shall be binding upon
Borrower and the heirs, personal representatives, successors and assigns of
Borrower, and shall inure to the benefit of Lender and any subsequent holder of
all or any portion of this Note, and their respective successors and
assigns.  Lender may from time to time transfer all or any part of its interest
in this Note without notice to Borrower.
 
23.   Notice.  Any notice or other communication with respect to this Note
shall: (a) be in writing; (b) be effective on the day of hand-delivery thereof
to the party to whom directed, one day following the day of deposit thereof with
delivery charges prepaid, with a national overnight delivery service, or two
days following the day of deposit thereof with postage prepaid, with the United
States Postal Service, by regular first class, certified or registered mail; (c)
if directed to Lender, be addressed to Lender at the office of Lender set forth
above, or to such other address as Lender shall have specified to Borrower by
like notice; and (d) if directed to Borrower, be addressed to Borrower at the
address for Borrower set forth below Borrower’s name, or to such other address
as Borrower shall have specified by like notice.
 
24.   Section Headings.  The section headings set forth in this Note are for
convenience only and shall not have substantive meaning hereunder or be deemed
part of this Note.
 
25.   Construction.  This Note shall be construed as a whole, in accordance with
its fair meaning, and without regard to or taking into account any presumption
or other rule of law requiring construction against the party preparing this
Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first set
forth above.
 

  “Borrower”        TherapeuticsMD, Inc., a Nevada corporation          
By:
 
/s/ Robert G. Finizio
   
      Robert G. Finizio
   
      Chief Executive Officer
 
   
Address of Borrower:
         
951 Broken Sound Parkway NW, Suite 320
   
Boca Raton, Florida 33487
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Common Stock Purchase Warrant
 
 

--------------------------------------------------------------------------------